Order reversed and motion to open default granted upon condition that defendants, appellants, within ten days after service of a copy of the order to be entered on this decision pay to plaintiff the sum of $8,169.05, the amount demanded in the first cause of action set forth in the complaint, with interest from the date of entry of the judgment; also the costs of plaintiff as taxed, with a counsel fee of $250, and stipulate that the action may be placed upon the day calendar tor trial for the first Monday of May, 1921, and that defendants will be ready for trial when reached; otherwise, order affirmed, with ten dollars costs and disbursements. Mills, Rich, Putnam, Blaekmar and Kelly, JJ., concur. Settle order upon notice.